OPINION

Per Curiam:

Charged with several crimes, appellant contends the trial court erred in failing to grant him habeas relief. The record designated and submitted to us does not contain the transcript of the challenged grand jury proceedings; therefore, we are “wholly unable to decide the issues presented.” Lamoureux v. Sheriff, 85 Nev. 44, 449 P.2d 471 (1969). Other claimed errors are not properly before this court and will not be considered. NRS 34.380(3); NRS 177.205(1). The order of the trial court is affirmed.